TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00543-CV




                                        In re Carl Craig




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Carl Craig seeks an original writ of habeas corpus challenging his pre-trial

confinement as unlawful. This Court has no original habeas corpus jurisdiction in criminal law

matters; our original jurisdiction to entertain applications for writ of habeas corpus extends

solely to the actions of judges in civil cases. See Tex. Gov't Code § 22.221(d). Our habeas

corpus jurisdiction in criminal matters is appellate only. In re Hall, No. 03-17-00778-CV,

2017 WL 5985541, at *1 (Tex. App.—Austin Nov. 30, 2017, orig. proceeding).                Original

jurisdiction to grant a writ of habeas corpus in a criminal case is vested in the Court of Criminal

Appeals, the district courts, the county courts, or a judge of those courts. Tex. Code Crim. Proc.

art. 11.05.

               Accordingly, we dismiss Craig’s application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: September 8, 2022




                                               2